department of the treasury v4 internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list attn legend system s state a statute b statute c statute d form plan x plan y dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date and date from your authorized representative concerning the pick up of certain employee contributions to plan y under sec_414 of the internal_revenue_code code the following facts and representations have been submitted state a established plan x for the benefit of eligible employees of participating employers plan x requires mandatory employee contributions and is qualified under code sec_401 in addition plan x is a governmental_plan as described in sec_414 in the legislature of state a adopted the predecessor to statute b directing all employers of plan x participants to pick up the mandatory employee contributions as provided by code sec_414 in the internal_revenue_service service ruled that amounts picked up by the employers participating in plan x satisfy the requirements of sec_414 legislature of state a amended statute c allowing plan x participants who purchase credited service pursuant to state a statutes to either make payments directly to plan x or elect to have the employers pick up the payments through a salary reduction program in the service ruled that amounts picked up by the employers in plan x pursuant to statute c satisfy the requirements of sec_414 in the in the legislature of state a enacted statute d which authorized the creation of plan y the governing board_of system s which established and administers plan x also established and administers plan y plan y as adopted by system s on date has been filed with the service for a determination_letter that the plan is qualified under sec_401 of the code plan y is a governmental_plan of state a as described in code sec_414 plan y is also a defined_contribution_plan described in code sec_414 since it provides for an individual_account for each member and for benefits based solely on amounts contributed to the member’s account together with any income expenses gains and losses and any forfeitures of account of other members which may be allocated to the member's account under plan y the term employer includes system s any agency or department of state a or any agency or department of a political_subdivision of state a that has employees participating in plan x and that adopts plan y adopts plan y any employee member of the employer may elect to participate in if an employer plan y by completing form i plan y as adopted by system s in provided that an employee must contribute an amount equal to at least one percent of the employee’s gross salary an employee can elect to participate in plan y at any time and must elect to participate for a period of at least one year and an employee may annually increase or decrease the employee contributions in increments of one percent up to the maximum allowed by law a ruling_request had been filed by system s with the service in requesting among other things that the service issue a ruling that employee contributions to play y would be treated as picked-up contributions under code sec_414 on date the service issued a private_letter_ruling which stated among other things that employee contributions to plan y picked up by participating employers pursuant to the provisions of plan y failed to satisfy the requirements of code sec_414 the service based its adverse_ruling on the second criterion of revenue rulings 1981_1_cb_255 and 1981_1_cb_255 which states that the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in the adverse_ruling the service stated the following to satisfy criterion of revenue rulings and the employee must have a one-time election to contribute a selected percentage of pay and that election must carry forward during the employee’s entire period of employment in addition the election must be made within the later of months of the date of hire or months of the date that the employee is first eligible to participate in the legislature of state a amended statute d to bring the pertinent provisions of the statute governing plan y into compliance with the requirements for pick-up treatment under sec_414 of the code in accordance with changes to statute d system s proposes to amend sec_2_1 of plan y to provide that an employee shall only be eligible to elect to participate in plan y by executing form within two years following the employee’s eligibility for participation in the plan system s also proposes to amend sec_2_1 of plan y to provide that an employee who executes form shall specify an amount to contribute to plan y at least equal to one percent of the employee’s gross compensation the employee's rate of contribution specified on form shall be irrevocable for the remainder of the employee’s employment with the participating employer for whom the employee is employed on the date the employee executes form i in addition sec_2_1 of plan y provides that although designated as employee contributions all employee contributions made to the plan shall be picked up and paid_by the employer in lieu of contributions by the employee the contributions picked up by an employer may be made through a reduction in the employee's salary or an offset against future salary increases or a combination of both an employee participating in the plan does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan it is intended that all employee contributions that are picked up by the employer as provided in this plan shall be treated as employer contributions under code sec_414 shall be excluded from employees’ gross_income for federal and state_income_tax purposes and shall be included in the gross_income of the employees or their beneficiaries only in the taxable_year in which they are distributed the specified effective date of the pick up pursuant to this plan shall not be before the date the plan receives notification from the service that employee contributions that are picked up by the employer as provided in this plan shall be treated as employer contributions pursuant to code sec_414 until such notification is received any employee contributions made under this plan are made with after-tax contributions based on the foregoing facts and representations you have requested the following ruling sec_2_1 and of plan y as proposed to be amended satisfy the requirements of sec_414 of the code and employee contributions to plan y picked up by participating employers under these provisions will be treated as employer contributions pursuant to code sec_414 code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established bya state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions for federal_income_tax purposes the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate sec_2_1 of plan y provides that although designated as employee contributions all employee contributions made to the plan shall be picked up and paid_by the employer in lieu of contributions by the employee the contributions picked up by an employer may be made through a reduction in the employee's salary or an offset against future salary increases or a combination of both an employee participating in the plan does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan a proposed amendment to sec_2_1 of plan y provides that an employee shall make an election to participate in the plan within two years following the employee's eligibility for participation in the plan an election to participate in the plan is irrevocable and continues for the remainder of the employee's employment with the employer a proposed amendment to sec_2_1 of plan y provides that if an employee elects to participate in the plan the employee shall contribute an amount equal to at least one per cent of the employee’s gross compensation the employee may make a one-time irrevocable election of the employee's rate of contribution since the employee's elections are irrevocable and continue throughout the remainder of the employee’s employment with the employer these elections are consistent with criterion set forth in revenue rulings and for pick-up plan treatment criterion provides that the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan accordingly with respect to your ruling_request we conclude that sec_2_1 and of plan y as proposed to be amended satisfy the requirements of sec_414 of the code and employee contributions to plan y picked up by participating employers under these provisions will be treated as employer contributions pursuant to code sec_414 the effective date for the commencement of the proposed pick up as specified in sec_2_1 and of plan y cannot be any earlier than the later of the date the above proposed amendments are signed or put into effect the date the participating employer adopts plan y or the date the employee signs form to participate in plan y this ruling is conditioned on adoption by system s of the above-described proposed amendments to sec_2_1 and of plan y for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x and plan y will be qualified under code sec_401 at all relevant times this letter expresses no opinion as to whether plan x or plan y satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate employee_plans area manager no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office at se t ep ra t1 if you have any questions please call sincerely yours vnedom buo acting manager employee_plans technical group enclosures deleted copy of the ruling notice cc
